In this case we found the damages awarded plaintiff excessive and granted a new trial. Hartough v. Safeway Lines, Inc., ante, 471.
On plaintiff's application we granted a rehearing.
Plaintiff asks affirmance of the judgment stating, however:
"That if, upon reconsideration, the court still deems the damages excessive, it state a sum to be remitted on condition of affirmance."
Upon reconsideration we are still of the opinion that the damages awarded were so excessive as to preclude granting a conditional remittitur. *Page 708 
Under the record the following observation of Lord Phillimore, in Lionel Barber  Co., Limited, v. Deutsche BankLondon Agency, L. R. (1919) A. C., 304, 335, cited and quoted in Dimick v. Schiedt, 293 U.S. 474, 481 (55 Sup. Ct. 296, 95 A.L.R. 1150), is applicable:
"Where damages are at large and the court of appeal is of opinion that the sum awarded is so unreasonable as to show that the jury has not approached the subject in a proper judicial temper, has admitted considerations which it ought not to have admitted, or rejected or neglected considerations which it ought to have applied, it is the right of the party aggrieved to have a new trial. He is not to be put off by the court saying that it will form its opinion as to the proper sum to be awarded, and reduce or enlarge the damages accordingly. He is entitled to an assessment by a jury which acts properly. He is not to be put off by a composite decision, or I might describe it as a resultant of two imperfect forces — an assessment partly made by a jury which has acted improperly and partly by a tribunal which has no power to assess.' "
Plaintiff claims that defendant Larson not having appealed, the court may not grant a new trial as to him.
The judgment was joint and reversal on the appeal of one commanded reversal as to both and the case stands for trialde novo as though it had never been tried. Powers v. Irish,23 Mich. 429; Hall v. Calhoun Circuit Judge, 123 Mich. 555;Hoeft v. Kock, 171 Mich. 564.
The judgment should be reversed and a new trial granted, with costs to defendants.
POTTER and CHANDLER, JJ., concurred with WIEST, J.
 *Page 1